Justice SAYLOR,
concurring.
I join the majority opinion. I write separately only to offer the following observations.
By permitting an uninsured motorist to recover damages from within the category of those the uninsured motorist was responsible to insure himself — and, in particular, the $5,000 minimum first-party coverage required for medical benefits, see 75 Pa.C.S. § 1711(a) — the tortfeasor appears to be placed in a worse position, vis-á-vis an uninsured motorist, then he would have been had the plaintiff complied with the law and purchased the required coverage.1 In point of fact, there is some resonance to the arguments of Appellant and his ami-cus — and the position of the Superior Court — that allowing the uninsured motorist to recover a full slate of damages from an at-fault driver is in tension with the Legislature’s objective to penalize those who do not maintain mandated coverage.
That said, and as the majority explains, the MVFRL’s distinction between first-party benefits and recovery of economic loss from third parties is plain enough, and I am particularly persuaded by the statute’s placement of uninsured drivers in the same class as motorcycle operators, in terms of the availability of first-party benefits. See Majority Opinion, at n. 5 (citing 75 Pa.C.S. § 1714). Thus, while I recognize the incongruity, from a tortfeasor’s perspective, in disadvantaging him (or, ultimately, his insurer) on account of a plaintiffs failure to maintain mandatory coverage, this appears to me to be a consequence of the legislative design and a matter inherently within the control of the General Assembly (subject only to constitutional considerations and constraints).
Chief Justice CASTILLE and Justice ORIE MELVIN join this concurring opinion.

. The disadvantage arises, since, under Section 1722 of the MVFRL, first-party benefits recovered by insured motorists serve to offset damages available in third-party lawsuits. See Majority Opinion, at 257-58 & n. 2 (citing 75 Pa.C.S. § 1722).